UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 03-6920



UNITED STATES OF AMERICA,

                                                 Plaintiff - Appellee,

          versus


DERRICK RONARD GIBBS,

                                                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Statesville. Richard L. Voorhees,
District Judge. (CR-98-192)


Submitted:   August 14, 2003                 Decided:   August 22, 2003


Before WILLIAMS, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Derrick Ronard Gibbs, Appellant Pro Se. Gretchen C.F. Shappert,
Assistant United States Attorney, Charlotte, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Derrick   Ronard   Gibbs    appeals    the   district    court’s   order

denying his “Motion to Compel Government for Motion for Reduction

of Sentence Pursuant to 18 U.S.C. § 3553(e) and Rule 35(b) Federal

Rules of Criminal Procedure.” We have reviewed the record and find

no reversible error. Accordingly, we affirm for the reasons stated

by the district court.     See United States v. Gibbs, No. CR-98-192

(W.D.N.C. June 3, 2003).        We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   the   court    and    argument   would   not   aid   the

decisional process.




                                                                    AFFIRMED




                                     2